952 A.2d 1166 (2008)
COMMONWEALTH of Pennsylvania, Respondent
v.
Neal Lamont PATTON, Petitioner.
No. 599 WAL 2007.
Supreme Court of Pennsylvania.
June 27, 2008.

ORDER
PER CURIAM.
AND NOW, this 27th day of June, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether the per se rule of DeJesus applies in non-capital cases; if not, was the within request improper and prejudicial?